 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   CINDY NEUFELD,                                     Case No. 1:19-cv-00182-DAD-JLT

12                   Plaintiff,                         ORDER CLOSING THE ACTION

13           v.                                         (Doc. 15)

14   JACOBS TECHNOLOGY, INC.; TYLER
     NAKAMURA; and DOES 1 to 100, inclusive,
15
                     Defendants.
16

17           The parties have settled their case and have stipulated to the action being dismissed with

18   prejudice. (Doc. 10) The Federal Rules of Civil Procedure Rule 41 makes such stipulations

19   effective immediately with further order of the Court. Because all parties who have appeared in the

20   action signed the stipulation (Doc. 22), it “automatically terminate[d] the action.” Wilson v. City

21   of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to

22   close this action.

23
     IT IS SO ORDERED.
24

25       Dated:     April 30, 2019                             /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
